MEMORANDUM **
Kamau Shabazz appeals the district court’s denial of his petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. We affirm.
Shabazz’s claim that the state court’s failure to hold a second competency hearing violated his right to due process lacks merit. The trial judge was not faced with substantial evidence of Shabazz’s incompetence, and as a result, did not err in failing to order a second competency evaluation. See Amaya-Ruiz v. Stewart, 121 F.3d 486, 489 (9th Cir.1997); de Kaplany v. Enomoto, 540 F.2d 975, 982 (9th Cir. 1976). The record supports the state trial court’s findings that Shabazz was competent, and that he intentionally engaged in disruptive conduct during jury selection. Accordingly, the California courts’ decision was not contrary to clearly established Supreme Court law, nor was it based on an unreasonable determination of the facts.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.